 1                                                               The Honorable Marc L. Barreca
                                                                                       Chapter 11
 2
                                                                   Hearing Date: March 12, 2019
                                                                       Hearing Time: 10:00 a.m.
 3
                                                            Hearing Location: Seattle, Room 7106
 4

 5

 6

 7

 8
                                UNITED STATES BANKRUPTCY COURT
 9                              WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
10

11    In Re:
                                                       No. 13-19298-MLB
12    NATURAL MOLECULAR TESTING
      CORPORATION,                                     Declaration of Lawrence R. Cock In
13                                                     Support of Beau Fessenden’s Submission
                      Debtor.                          Requesting Payment of $175,855.58 plus
14                                                     interest

15

16

17           Lawrence R. Cock declares and states:

18      1.     I am an attorney of record for the defendant Beau R. Fessenden. I am over 21

19             years old, I am competent to testify, and I have personal knowledge of the facts

20             herein.

21      2.     Exhibits to this declaration are numbered sequentially, starting with page 1, to

22             make is easier to reference them in the brief and for the Court to locate them.
23

24
                                                                               CFL LAW GROUP, LLP
                                                                             1001 4TH AVENUE, SUITE 3900
     Declaration of Lawrence R. Cock - 1                                     SEATTLE, WASHINGTON 98154
                                                                                    (206) 292-8800

     Case 13-19298-MLB          Doc 1073   Filed 03/07/19    Ent. 03/07/19 13:57:38        Pg. 1 of 4
 1      3.     Pages 1-3 of the exhibit is a true copy of the Complaint filed by Harold and
 2
               Carmen Duncanson against Beau and Delsy Fessenden in King County
 3
               Superior Court for the State of Washington under cause number 17-2-16122-5
 4
               KNT (“King County Superior Court lawsuit”).
 5
        4.     Pages 4-5 of the exhibit is a true copy of the Answer to the Complaint
 6
               referenced in the previous paragraph.
 7
        5.     Pages 6-19 of the exhibit is a true copy of the Declaration of Carmen Kay
 8
               Duncanson in Support of Motion for Order of Default and Entry of Default
 9

10             Judgment filed in King County Superior Court lawsuit. It is dated July 17, 2017.

11      6.     Page 20 of the exhibit is a true copy of the Court’s Minute Order denying

12             Duncancons’ Motion for Default and Default Judgment entered in King

13             County Superior Court lawsuit on July 21, 2017.

14      7.     Pages 21-24 is a true copy of the Motion for Voluntary Dismissal Subjoined

15             Declaration of Brian Mushinsky In Support of Same filed in King County
16
               Superior Court lawsuit on January 8, 2018.
17
        8.     Pages 25-26 is a true copy of the Order Granting Motion for Voluntary
18
               Dismissal entered in King County Superior Court lawsuit on January 22, 2018.
19
        9.     Pages 27-32 is a true copy of the document titled “Release of Lis Pendens”
20
               recorded with King County Recorder’s Office on March 2, 2018, as document
21
               number 20180302000929.
22
        10.    Pages 33-58 of the Exhibit is a true copy of the document filed in this action as
23

24             Dkt. 1058-1.
                                                                               CFL LAW GROUP, LLP
                                                                             1001 4TH AVENUE, SUITE 3900
     Declaration of Lawrence R. Cock - 2                                     SEATTLE, WASHINGTON 98154
                                                                                    (206) 292-8800

     Case 13-19298-MLB          Doc 1073   Filed 03/07/19   Ent. 03/07/19 13:57:38         Pg. 2 of 4
 1          I declare under penalty of perjury under the laws of the United States of America
 2
     that the foregoing is true and correct.
 3
            DATED March 7, 2019, at Seattle, Washington.
 4

 5                                         /s/ Lawrence R. Cock
                                           Lawrence R. Cock, WSBA No. 20326
 6                                         Attorney for Beau Fessenden
                                           CFL LAW GROUP, LLP
 7                                         1001 4th Avenue, Suite 3900
                                           Seattle, Washington 98154
 8                                         (206) 812-0836 phone
                                           lrc@corrcronin.com
 9
                                           Attorneys for Beau R. Fessenden, individually and his
10
                                           marital community
11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                                                 CFL LAW GROUP, LLP
                                                                               1001 4TH AVENUE, SUITE 3900
     Declaration of Lawrence R. Cock - 3                                       SEATTLE, WASHINGTON 98154
                                                                                      (206) 292-8800

     Case 13-19298-MLB          Doc 1073     Filed 03/07/19    Ent. 03/07/19 13:57:38        Pg. 3 of 4
 1                                         CERTIFICATE OF SERVICE
 2
            I hereby certify that on March 7, 2019, I electronically filed the foregoing with the
 3
     Clerk of the Court using the CM/ECF system which will send notification of such filing
 4
     to all registered E-Service Recipients:
 5
            I declare under penalty of perjury under the laws of the State of Washington that
 6
     the foregoing is true and correct.
 7
            DATED this 7th day of March, 2019, at Seattle, Washington.
 8
                                    /s/Irina Kinyon
 9
                                    Irina Kinyon, PP
10                                  CFL LAW GROUP, LLP
                                    1001 4th Avenue, Suite 3900
11                                  Seattle, Washington 98154
                                    (206) 292-8800 phone
12                                  ikinyon@corrcronin.com

13

14

15

16

17

18

19

20

21

22

23

24
                                                                                CFL LAW GROUP, LLP
                                                                              1001 4TH AVENUE, SUITE 3900
     Declaration of Lawrence R. Cock - 4                                      SEATTLE, WASHINGTON 98154
                                                                                     (206) 292-8800

     Case 13-19298-MLB          Doc 1073       Filed 03/07/19   Ent. 03/07/19 13:57:38      Pg. 4 of 4
